Title: To Thomas Jefferson from Horatio Gates, 12 October 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Hillsborough 12th: October 1780.

This Instant I received The Great and Glorious News, contained in the inclosed Letter from Brig: Gen: Davidson to Gen: Sumner, who directly dispatched it me by Express. We are now more than even with the Enemy. The moment the Shoes &c. for the Troops here, arrives from Taylors Ferry, I shall proceed with the Whole to the Yadkin. General Smallwood, and Col. Morgan, are on their way to that post; the Latter, with the Light Infantry, was yesterday advanced Eighteen Miles beyond Guilford Court House, the Former with the Cavalry lay last night thirteen Miles on this side that place. I desire Yr: Excellency will forthwith Dispatch copies of all The Letters I now send You to the President of Congress.
I am Sir Your Excellency Obedt: Hble Servt.,

Horatio Gates.

